DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 03/16/2021 in which claims 1-30 are pending.

Allowable Subject Matter
Claims 3, 8, 10, 13, 20, 22, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9, 11-12, 14-19, 21, 23, 25-26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (EP 3723442).

As to claim 1, Pan teaches an apparatus for wireless communication at a first wireless device (Pan, Fig. 3, [0022], Fig. 10, Fig. 14, Fig. 15, a UE that communicates with another UE via wireless), comprising: 
a memory (Pan, Fig. 3, [0022], Fig. 10, Fig. 14, Fig. 15, the UE includes a memory 310); and 
at least one processor coupled to the memory and configured to (Pan, Fig. 3, [0022], Fig. 10, Fig. 14, Fig. 15, the UE includes a CPU 308 connected to the memory 310 in order to control the operation of the UE by executing the program code stored in the memory): 
establish a connection with a second wireless device using a side link, wherein an identifier (ID) of the first wireless device is provided to the second wireless device (Pan, [0081], Fig. 10, Fig. 14, Fig. 15, [0100], the first UE establishes a sidelink with the second UE, where the lower layer identities of the UEs are used for communication between the UEs via the sidelink. Figs. 10 and 14, the sidelink communication between the UEs include the SL IDs of the UEs); 
determine to change the ID of the first wireless device based on a predetermined schedule (Pan, [0081], Fig. 10, Fig. 14, Fig. 15, [0100], the second UE receives a Link Identifier Update Request message from the first UE which includes a new first lower-layer identity of the first UE, and transmits a Link Identifier Update Response message to the first UE. [0055]-[0056], the identifier is changed by the first UE based on a timer); and 
initiate a suppression of a change of the ID of the first wireless device to maintain the connection with the second wireless device (Pan, [0072], Fig. 10, Fig. 14, Fig. 15, [0100], the first UE receives traffic on its old lower-layer ID until it receives the Link Identifier Update Response message from the second UE. The first UE controls when to start using the new ID by the reception and processing of the Link Identifier Update Response message, which is equivalent to a suppression of changing the ID of the first UE to continue transmit/receive data with the second UE using the old ID. [0074], the upper layer postpones the notification of the identifier of the first UE until successful transmission of the Link Identifier Update Response message has been confirmed via RLC AM or RLC UM).

As to claim 2, Pan teaches wherein the first wireless device initiates the suppression to the change of the ID of the first wireless device (Pan, [0072], Fig. 10, Fig. 14, Fig. 15, the first UE continues to receive traffic on its old lower-layer ID until it receives the Link Identifier Update Response message from the second UE. [0074], the upper layer postpones the notification of the identifier of the first UE until successful transmission of the Link Identifier Update Response message has been confirmed via RLC AM or RLC UM).

As to claim 4, Pan teaches wherein the at least one processor is further configured to: 
receive, from the second wireless device, an indication to suppress the change of the ID of the first wireless device (Pan, [0099], Fig. 15, [0100], the first UE receives a Link Identifier Update Response message from the second UE to continue to use the first identity for receiving sidelink data from the second UE).

As to claim 6, Pan teaches wherein the at least one processor is further configured to: 
terminating the suppression to the change of the ID of the first wireless device (Pan, [0072], Fig. 10, Fig. 14, Fig. 15, [0100], the first UE continues to receive traffic on its old lower-layer ID until it receives the Link Identifier Update Response message from the second UE. The first UE starts using the new ID after the first UE receives a sidelink data frame with the new ID from the second UE. [0074], the upper layer postpones the notification of the new identifier of the first UE until successful transmission of the Link Identifier Update Response message has been confirmed via RLC AM or RLC UM); and 
changing the ID of the first wireless device (Pan, [0072], Fig. 10, Fig. 14, Fig. 15, [0100], the first UE continues to receive traffic on its old lower-layer ID until it receives the Link Identifier Update Response message from the second UE. The first UE starts using the new ID after the first UE receives a sidelink data frame with the new ID from the second UE. [0074], the upper layer postpones the notification of the new identifier of the first UE until successful transmission of the Link Identifier Update Response message has been confirmed via RLC AM or RLC UM).

As to claim 7, Pan teaches wherein to terminate the suppression to the change of the ID of the first wireless device, the at least one processor is configured to: 
receive, from the second wireless device or a third wireless device, a termination indication to terminate the suppression to the change of the ID of the first wireless device (Pan, [0072], [0074], Fig. 10, Fig. 14, Fig. 15, [0100], the first UE continues to receive traffic on its old lower-layer ID until it receives the Link Identifier Update Response message from the second UE. The first UE starts using the new ID after the first UE receives a sidelink data frame with the new ID from the second UE).

As to claim 9, Pan teaches wherein the first wireless device terminates the suppression to the change of the ID of the first wireless device based on an occurrence of an event (Pan, [0072], Fig. 10, Fig. 14, Fig. 15, [0100], the first UE continues to receive traffic on its old lower-layer ID until it receives the Link Identifier Update Response message from the second UE. The first UE starts using the new ID after the first UE receives a sidelink data frame with the new ID from the second UE. [0074], the upper layer postpones the notification of the new identifier of the first UE until successful transmission of the Link Identifier Update Response message has been confirmed via RLC AM or RLC UM).

As to claim 11, Pan teaches wherein the at least one processor is further configured to: 
receive, from the second wireless device, a message targeted to a previous ID of the first wireless device after the changing the ID of the first wireless device, wherein the first wireless device accepts the message (Pan, [0072], [0106], a data frame with the old UE-1 ID is still received from the UE-2 after a new UE-1 ID is changed. UE-1 will accept the data frame with the old UE-1 ID during a time period. Fig. 15, [0100]-[0101], the first UE continues receiving sidelink data from the second UE using the first ID after transmitting the Link Identifier Update Request message and receiving the Link Identifier Update Response message from the second UE).

As to claim 12, Pan teaches wherein the first wireless device accepts the message targeted to the previous ID of the first device for an accepting period and messages targeted to a new ID during the accepting period, wherein the accepting period is based at least on one of a length of time, a time instance, or based on an occurrence of an event (Pan, [0072], [0106], a data frame with the old UE-1 ID is received from the UE-2 and a very first data frame with the new UE-1 ID is also received from the UE-2. The UE-1 accepts and uses the data frame with the old UE-1 ID and the data frame with the new UE-1 ID during a time period controlled by a timer starting the time when UE-1 receives the Link Identifier Update Response message (or transmits the Link Identifier Update Request message)).

As to claim 14, Pan teaches wherein the first wireless device stops accepting the message targeted to the previous ID upon termination of the accepting period (Pan, [0106], the UE-1 accepts data frames with only the new UE-1 ID starting from end of the time period. The data frames with the old UE-1 ID are not accepted by the UE-1 after the time period ends).

As to claim 15, Pan teaches wherein the first wireless device accepts the message targeted to the previous ID of the first wireless device from the second wireless device based on the second wireless device having a connection with the first wireless device while the ID of the first wireless device was the previous ID (Pan, [0072], [0106], a data frame with the old UE-1 ID is still received from the UE-2 after a new UE-1 ID is changed. UE-1 will accept the data frame with the old UE-1 ID during a time period. Fig. 15, [0100]-[0101], the first UE continues receiving sidelink data from the second UE using the first ID after transmitting the Link Identifier Update Request message and receiving the Link Identifier Update Response message from the second UE. The first and second UEs established the sidelink using the first ID of the first UE).

As to claim 16, Pan teaches wherein the at least one processor is further configured to: 
transmit, to the second wireless device, a new ID indication indicating the change of the ID of the first wireless device to a new ID (Pan, [0056], [0074]-[0077], [0081]-[0085], Fig. 10, Fig. 14, Fig. 15, [0100], the UE-1 transmits to the UE-2 a Link Identifier Update Request message which includes the new ID of the first UE); and 
receive, from the second wireless device, a new message targeted to the new ID of the first wireless device (Pan, [0056], [0074]-[0077], [0081]-[0085], Fig. 10, Fig. 14, Fig. 15, [0100], the UE-1 receives data frames from the UE-2 using the new ID of the first UE).

As to claim 17, Pan teaches wherein the new ID indication is transmitted to the second wireless device based on the second wireless device having an active connection with the first wireless device prior to the change of the ID of the first wireless device (Pan, [0056], [0074]-[0077], [0081]-[0085], Fig. 10, Fig. 14, Fig. 15, [0100]-[0101], the UE-1 transmits to the UE-2 the Link Identifier Update Request message which includes the new ID of the first UE. The UE-1 has an established sidelink connection with UE-2 before the change of ID of UE-1).

As to claim 18, Pan teaches a method of wireless communication at a first wireless device (Pan, Fig. 3, [0022], Fig. 10, Fig. 14, Fig. 15, a method for updating an identifier of a UE in sidelink communication with another UE), comprising: 
establishing a connection with a second wireless device using a side link, wherein an identifier (ID) of the first wireless device is provided to the second wireless device (Pan, [0081], Fig. 10, Fig. 14, Fig. 15, [0100], the first UE establishes a sidelink with the second UE, where the lower layer identities of the UEs are used for communication between the UEs via the sidelink. Figs. 10 and 14, the sidelink communication between the UEs include the SL IDs of the UEs); 
determining to change the ID of the first wireless device based on a predetermined schedule (Pan, [0081], Fig. 10, Fig. 14, Fig. 15, [0100], the second UE receives a Link Identifier Update Request message from the first UE which includes a new first lower-layer identity of the first UE, and transmits a Link Identifier Update Response message to the first UE. [0055]-[0056], the identifier is changed by the first UE based on a timer); and 
initiating a suppression to change of the ID of the first wireless device to maintain the connection with the second wireless device (Pan, [0072], Fig. 10, Fig. 14, Fig. 15, [0100], the first UE receives traffic on its old lower-layer ID until it receives the Link Identifier Update Response message from the second UE. The first UE controls when to start using the new ID by the reception and processing of the Link Identifier Update Response message, which is equivalent to a suppression of changing the ID of the first UE to continue transmit/receive data with the second UE using the old ID. [0074], the upper layer postpones the notification of the identifier of the first UE until successful transmission of the Link Identifier Update Response message has been confirmed via RLC AM or RLC UM).

As to claim 19, Pan teaches an apparatus of wireless communication at a second wireless device (Pan, Fig. 3, [0022], Fig. 10, Fig. 14, Fig. 15, a UE that communicates with another UE via wireless), comprising: 
a memory (Pan, Fig. 3, [0022], Fig. 10, Fig. 14, Fig. 15, the UE includes a memory 310); and 
at least one processor coupled to the memory and configured to (Pan, Fig. 3, [0022], Fig. 10, Fig. 14, Fig. 15, the UE includes a CPU 308 connected to the memory 310 in order to control the operation of the UE by executing the program code stored in the memory): 
establish a connection with a first wireless device using a side link, wherein an identifier (ID) of the first wireless device is provided to the second wireless device (Pan, [0081], Fig. 10, Fig. 12 step 1205, Fig. 14, Fig. 15, [0100], the second UE establishes a sidelink with the first UE, where the lower layer identities of the UEs are used for communication between the UEs via the sidelink. Figs. 10 and 14, the sidelink communication between the UEs include the SL IDs of the UEs); 
determine to suppress a change of the ID of the first wireless device to maintain the connection with the first wireless device (Pan, Fig. 10, Fig. 12, Fig. 14, Fig. 15, [0073], [0106], the UE-2 (second UE) determines when to start using the new identity of UE-1. A time period is controlled by a timer, where the time period is determined by the UE-2, and a data frame with the old UE1 ID is used for communication in the sidelink between the UEs during the time period. [0074], the upper layer postpones the notification of the identifier of the first UE until successful transmission of the Link Identifier Update Response message has been confirmed via RLC AM or RLC UM); and 
transmit an indication to suppress the change of the ID of the first wireless device (Pan, Fig. 10, [0099], Fig. .14, Fig. 15, [0100], the first UE receives a Link Identifier Update Response message from the second UE to continue to use the first identity for the communication of sidelink data with the second UE).

As to claim 21, Pan teaches wherein the at least one processor is further configured to: 
transmit, to the first wireless device, a termination indication to terminate suppression to the change of the ID of the first wireless device (Pan, [0072], [0074], Fig. 10, Fig. 14, Fig. 15, [0100], the first UE continues to receive traffic on its old lower-layer ID until it receives the Link Identifier Update Response message from the second UE. The first UE starts using the new ID after the first UE receives a sidelink data frame with the new ID from the second UE).

As to claim 23, Pan teaches wherein the second wireless device terminates the suppression to the change of the ID of the first wireless device based on an occurrence of an event (Pan, [0072], Fig. 10, Fig. 14, Fig. 15, [0100], the first UE continues to receive traffic on its old lower-layer ID until it receives the Link Identifier Update Response message from the second UE. The first UE starts using the new ID after the first UE receives a sidelink data frame with the new ID from the second UE. Fig. 10, Fig. 12, Fig. 14, Fig. 15, [0073], [0106], the UE-2 (second UE) determines when to start using the new identity of UE-1. A time period is controlled by a timer, where the time period is determined by the UE-2. After the time period ends, the UE-2 uses only the new ID of the UE-1).

As to claim 25, Pan teaches wherein the at least one processor is further configured to: 
transmit, to the first wireless device, a message targeted to a previous ID of the first wireless device after the changing the ID of the first wireless device, wherein the first wireless device accepts the message targeted to the previous ID for an accepting period (Pan, [0072], [0106], a data frame with the old UE-1 ID is still received from the UE-2 after a new UE-1 ID is changed. UE-1 will accept the data frame with the old UE-1 ID during a time period. Fig. 15, [0100]-[0101], the first UE continues receiving sidelink data from the second UE using the first ID after transmitting the Link Identifier Update Request message and receiving the Link Identifier Update Response message from the second UE).

As to claim 26, Pan teaches wherein the accepting period is based at least on one of a length of time, a time instance, or based on an occurrence of an event (Pan, [0072], [0106], a data frame with the old UE-1 ID is received from the UE-2 and a very first data frame with the new UE-1 ID is also received from the UE-2. The UE-1 accepts and uses the data frame with the old UE-1 ID and the data frame with the new UE-1 ID during a time period controlled by a timer starting the time when UE-1 receives the Link Identifier Update Response message (or transmits the Link Identifier Update Request message)).

As to claim 28, Pan teaches wherein the first wireless device accepts the message targeted to the previous ID of the first wireless device from the second wireless device based on the second wireless device having a connection with the first wireless device while the ID of the first wireless device was the previous ID (Pan, [0072], [0106], a data frame with the old UE-1 ID is still received from the UE-2 after a new UE-1 ID is changed. UE-1 will accept the data frame with the old UE-1 ID during a time period. Fig. 15, [0100]-[0101], the first UE continues receiving sidelink data from the second UE using the first ID after transmitting the Link Identifier Update Request message and receiving the Link Identifier Update Response message from the second UE. The first and second UEs established the sidelink using the first ID of the first UE).

As to claim 29, Pan teaches wherein the at least one processor is further configured to: 
receive, from the first wireless device, a new ID indication indicating the change of the ID of the first wireless device to a new ID (Pan, [0056], [0074]-[0077], [0081]-[0085], Fig. 10, Fig. 14, Fig. 15, [0100], the UE-1 transmits to the UE-2 a Link Identifier Update Request message which includes the new ID of the first UE); and 
transmit, to the first wireless device, a new message targeted to the new ID of the first wireless device (Pan, [0056], [0074]-[0077], [0081]-[0085], Fig. 10, Fig. 14, Fig. 15, [0100], the UE-1 receives data frames from the UE-2 using the new ID of the first UE), wherein the new ID indication is transmitted to the second wireless device based on the second wireless device having an active connection with the first wireless device prior to the change of the ID of the first wireless device (Pan, [0056], [0074]-[0077], [0081]-[0085], Fig. 10, Fig. 14, Fig. 15, [0100]-[0101], the UE-1 transmits to the UE-2 the Link Identifier Update Request message which includes the new ID of the first UE. The UE-1 has an established sidelink connection with UE-2 before the change of ID of UE-1).

As to claim 30, Pan teaches a method of wireless communication at a second wireless device (Pan, Fig. 3, [0022], Fig. 10, Fig. 14, Fig. 15, a method for updating an identifier of a UE in sidelink communication with another UE), comprising: 
establishing a connection with a first wireless device using a side link, wherein an identifier (ID) of the first wireless device is provided to the second wireless device (Pan, [0081], Fig. 10, Fig. 12 step 1205, Fig. 14, Fig. 15, [0100], the second UE establishes a sidelink with the first UE, where the lower layer identities of the UEs are used for communication between the UEs via the sidelink. Figs. 10 and 14, the sidelink communication between the UEs include the SL IDs of the UEs); 
determining to suppress a change of the ID of the first wireless device to maintain the connection with the first wireless device (Pan, Fig. 10, Fig. 12, Fig. 14, Fig. 15, [0073], [0106], the UE-2 (second UE) determines when to start using the new identity of UE-1. A time period is controlled by a timer, where the time period is determined by the UE-2, and a data frame with the old UE1 ID is used for communication in the sidelink between the UEs during the time period. [0074], the upper layer postpones the notification of the identifier of the first UE until successful transmission of the Link Identifier Update Response message has been confirmed via RLC AM or RLC UM); and 
transmitting an indication to suppress the change of the ID of the first wireless device (Pan, Fig. 10, [0099], Fig. .14, Fig. 15, [0100], the first UE receives a Link Identifier Update Response message from the second UE to continue to use the first identity for the communication of sidelink data with the second UE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (EP 3723442) in view of Perras et al. (WO 2021/163507).

Pan teaches the claimed limitations as stated above. Pan does not explicitly teach the following features: regarding claim 5, wherein the at least one processor is further configured to: 
receive, from a third wireless device, an indication to suppress the change of the ID of the first wireless device.

As to claim 5, Perras teaches wherein the at least one processor is further configured to:
receive, from a third wireless device, an indication to suppress the change of the ID of the first wireless device (Perras, Fig. 4, [0101], [0104], the S-WTRU receives a reply from the R-WTRU with information indicating the T-WTRU that has not successfully update the new address of the S-WTRU. The S-WTRU keeps using its old address with the T-WTRU that has not yet started using the S-WTRU’s new address).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan to have the features, as taught by Perras, in order to provide privacy and security support for WTRUs communicating via a sidelink (Perras, [0003] ln 1-2]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pfadler et al. EP 3859709 - Method for planning a cooperative driving maneuver, corresponding control unit and vehicle equipped with a control unit as well as computer program.
Kang et al. U.S. Patent Application Pub. No. 2020/0314928 - Apparatus and method for configuring radio link control layer parameter for direct communication in a wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473